                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ELISE DAVIS                                                                              PLAINTIFF

V.                             NO. 4:19CV00548 LPR-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                        DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Lee P. Rudofsky. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Appearing pro se, Elise Davis (“Davis”) applied for disability benefits on

September 20, 2016, alleging disability beginning on February 24, 2016. (Tr. at 10).

After conducting a hearing, the Administrative Law Judge (“ALJ”) denied her

application. (Tr. at 20). The Appeals Council denied Davis’s request for review. (Tr.

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
at 1). Thus, the ALJ=s decision now stands as the final decision of the Commissioner.

Davis has filed a Complaint seeking judicial review from this Court.

       For the reasons stated below, the Court concludes that the Commissioner’s

decision should be affirmed.

II. The Commissioner=s Decision:

       The ALJ found that Davis had not engaged in substantial gainful activity since

her alleged onset date of February 24, 2016. (Tr. at 12). At Step Two, the ALJ found

that Davis had the following severe impairments: anxiety disorder and bipolar

disorder. (Tr. at 13).

       After finding that Davis’s impairments did not meet or equal a listed

impairment (Tr. at 13), the ALJ determined that Davis had the residual functional

capacity (ARFC@) to perform work at all exertional levels, except that: (1) she can

have no concentrated exposure to temperature extremes, dust, fumes, humidity,

chemicals, or other pulmonary irritants; (2) she can perform work where

interpersonal contact is incidental to the work performed; (3) she can perform simple

tasks that can be learned in 30 days and which require little independent judgment

to perform those tasks; and (4) she can tolerate occasional changes in a routine work

setting. (Tr. at 15).

       After finding that Davis had no past relevant work, the ALJ relied on the

testimony of a Vocational Expert ("VE") to conclude that, based on Davis's age,
education, work experience and RFC, jobs existed in significant numbers in the

national economy that she could perform, including work as a cook’s helper and a

price tag ticketer. (Tr. at 19). Thus, the ALJ found that Davis was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial


                                          3
evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.

      B.   Davis=s Arguments on Appeal

      Davis contends that substantial evidence does not support the ALJ=s decision

to deny benefits. She claims, in vague fashion and without citation to facts or law,

that she is disabled based on lung cancer, HIV, depression, and bipolar disorder. She

argues that she met Listings 12.04, 12.06 and “perhaps 14.09 and many more.” (Doc.

No. 16, p. 2); See Adult Listing of Impairments, 20 C.F.R. Part 404, Subpart P, App’x

1. After reviewing the record as a whole, the Court concludes that the ALJ did not

err in denying benefits.

      Davis admitted at the hearing that she did not have lung cancer, but her doctors

had advised her she has COPD. (Tr. 104). On March 12, 2016, she had a normal

heart and lung examination. (Tr. at 372). She did not require aggressive treatment

for lung problems. She admitted to smoking for many years. (Tr. at 103).

      While Davis alleged she has HIV, she also said that tests for the illness were

negative. (Tr. at 98). No doctor diagnosed HIV, and Davis has received no treatment

for HIV. See Smith v. Shalala, 987 F.2d 1371, 1374-75 (8th Cir. 1993)(when a

claimant has not treated his anxiety, the ALJ is justified in ruling out anxiety as an

impairment).

                                          4
      Davis was hospitalized twice for depression and bipolar symptoms. On March

8, 2016, she presented to Texana Center Behavioral Healthcare with homicidal and

suicidal ideations. (Tr. at 390-448). She was depressed and had racing thoughts and

rapid speech. (Tr. 437). By March 10, 2016, Davis’s mood was better and she was

less depressed. (Tr. at 421-425). On March 11, 2016, she felt better and was no

longer suicidal. (Tr. at 416). Discharge notes on March 15, 2016 indicated she was

sleeping better, had a good appetite, and had a stable mood. (Tr. at 391). She said

that psychiatric medications were working. Id. Impairments that are controllable or

amenable to treatment do not support a finding of total disability. Mittlestedt v. Apfel,

204 F.3d 847, 852 (8th Cir. 2000).

      On October 29, 2016, Davis presented to UAMS with depression, paranoia,

and suicidal ideation. (Tr. at 607-612). She refused medication. Id. During the course

of her five-day stay, she attended group therapy which helped. Id. By November 3,

2016, she was psychiatrically stable and ready for discharge. Id. Davis did not pursue

outpatient psychiatric services, and she was not always compliant with taking

medication for mental health issues. (Tr. at 100). When she did take medication, she

said they were effective. (Tr. at 636). At doctor’s visits in March 2017 and November

2018, mental status examinations were normal. (Tr. at 733, 919).

      Davis said she could not prepare meals, but she could do laundry, read, watch

                                           5
TV, and participate in a grieving therapy group. (Tr. at 107, 332-336). She also could

use public transportation and manage her finances. Id. Such daily activities

undermine her claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir.

1995)

        No doctor offered an opinion that mental illness significantly limited Davis.

The Disability Determination Services reviewing doctor found she had non-severe

mental impairments. (Tr. at 147). However, the ALJ credited Davis’s history of brief

hospitalizations and her subjective complaints, and he limited her to simple work.

        As for meeting Listings, Davis has not shown that she has two or more marked

limitations or one extreme limitation in: (1) understanding, remembering, or

applying information; (2) interacting with others; (3) concentration, persistence or

pace; and (4) adapting or managing oneself. See 20 C.F.R. Part 404, Subpart P,

App’x 1, §§ 12.04, 12.06. The ALJ considered Davis’s daily activities to support his

finding that she did not meet these Listings. Davis had no diagnosis or treatment for

inflammatory arthritis, so Listing 14.09 was not met. The record of infrequent

treatment, positive response to treatment, and lack of functional restrictions offers

support for the ALJ’s findings. Davis has not shown error on the part of the ALJ.

IV.     Conclusion:

        There is substantial evidence to support the Commissioner=s decision that

                                          6
Davis was not disabled. Davis did not meet a Listing.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 31st day of March, 2020.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                        7
